EXAMINER’S AMENDMENT
This action is in response to amendments received 07/06/2021. Claims 41-60 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Philip S. Lyren on 07/19/2021.
The application has been amended as follows:
Cancel claim 57. 
Change claim 56 to:
56. (currently amended) An electronic device system, comprising:
	a first head mounted display (HMD) worn on a head of a first user and including a first camera that tracks a gaze of the first user and a first display that displays a virtual compass that shows a compass direction of the first user in response to the first camera detecting the gaze of the first user being in a predetermined direction; and
a second HMD worn on a head of a second user and including a second camera that tracks a gaze of the second user and a second display that displays a virtual compass that shows a compass direction of the second user in response to the second camera detecting the gaze of the second user being in a predetermined direction, 
wherein first HMD automatically displays a virtual map in response to the first camera detecting the gaze of the first user being in another predetermined direction, wherein the virtual map simultaneously shows the first user, the second user, the direction of the first user, and the direction of the second user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715